Judgment, *728Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 18, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Probable cause was supplied by the radio transmissions from the purchasing undercover officer and the “ghost”, which included a detailed description of the seller and his exact location. Upon the arrival of the arresting officer within two minutes of the transmission, defendant was the only person matching the description transmitted (People v Morales, 246 AD2d 396, lv denied 91 NY2d 943).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion, we find that defendant received meaningful representation, notwithstanding his attacks on counsel’s trial strategy (see, People v Benevento, 91 NY2d 708; People v Doyle, 242 AD2d 491).
The court properly closed the courtroom during testimony of the two undercover officers. The officers were still operating in the area of defendant’s arrest, had pending cases and had received threats, including threats made in the vicinity of the arrest. Their testimony thus established a nexus between their concern for their safety and their open-court testimony in defendant’s case, justifying closure of the courtroom (People v Ayala, 90 NY2d 490, cert denied 522 US 1002).
By making only generalized objections, defendant did not preserve his present challenges to the People’s summation and we decline to review them in the interest of justice. Were we to review them, we would find them to be without merit (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.